       Case 1:20-cv-00068-AW-GRJ Document 6 Filed 05/18/20 Page 1 of 1




          IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                      GAINESVILLE DIVISION

KERMIT LEE SANFORD,

      Plaintiff,

v.                                                  Case No. 1:20-cv-68-AW-GRJ

MARK S. INCH, et al.,

     Defendants.
___________________________________/

                              ORDER OF DISMISSAL

      I have considered the magistrate judge’s April 1, 2020 Report and

Recommendation. ECF No. 5. There have been no objections. I agree with the report

and recommendation: Plaintiff has not alleged any constitutional violation. It is now

ordered that the Report and Recommendation, ECF No. 5, is adopted and

incorporated in this Order. The clerk will enter a judgment that says, “This case is

dismissed for failure to state a claim pursuant to 28 U.S.C. § 1915(2)(B)(ii).” The

clerk will then close the file.

      SO ORDERED on May 18, 2020.

                                       s/ Allen Winsor
                                       United States District Judge
